Citation Nr: 1208023	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the award of an apportionment of the Veteran's VA compensation benefits on behalf of his dependent children, EM and BM, was proper.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1995 to June 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


REMAND

In the October 2008 decision, the RO awarded an apportionment of the Veteran's VA disability compensation benefits in the monthly amount of $275, effective February 1, 2008, to his dependent children EM and BM, payable to their mother SM as custodian.  The Veteran appealed the amount of this apportionment. 

After the statement of the case (SOC) was issued to the Veteran and SM in August 2009, additional evidence was received, consisting of the Veteran's August 2009 Financial Status Report (FSR).  The RO has not adjudicated the claim in consideration of the new evidence, and the Veteran has not submitted a waiver of the right to have the evidence reviewed by the RO.  See 38 C.F.R. § 20.1304. 

Moreover, as the Veteran and SM most recently submitted financial information in 2009 and 2008 respectively, it would be useful to obtain a current FSR from each party to determine how their financial circumstances may have changed since that time.  (In this regard, the record shows that the Veteran was awarded Social Security disability benefits in June 2010.)

Finally, the Board notes that the appropriate due process requirements for a contested claim were not entirely complied with during the pendency of the appeal.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100-102, 20.500-504.  Specifically, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other party to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  Although SM was provided with a copy of the August 2009 SOC, there is no evidence that she was notified that the Veteran submitted an August 2009 substantive appeal as to the apportionment awarded on behalf of EM and BM. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran and SM each to provide a current FSR listing all monthly income, monthly expenses, and assets. 

Each party should be advised to accurately describe the current members of the household and the income and expenses for the household.  Each party should explain any hardship that would be created by the termination or continuation of an apportionment of the Veteran's VA compensation benefits.  

2.  Thereafter, the RO should ensure the appropriate due process requirements for a contested claim are complied with to include notifying SM of the Veteran's appeal and sending her a copy of the Veteran's August 2009 substantive appeal (VA Form 9). 

3.  After the above development is completed, the RO should readjudicate the claim.  Thereafter, the RO should provide the Veteran and SM with a supplemental statement of the case and return the case to the Board 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


